DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action replaces the non-final Office action dated March 9, 2021, which is withdrawn/vacated since said action only addressed claims 1-15 as a result of the outage at the Office on March 3.  This Office action is based on the 16/613,760 application filed November 14, 2019, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 5, 8, 11, 13, 16, 23, 26-27, 30-31, 33, 40-42, 44, 47, 50, 52, and 55 are pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites “wherein the calcining is conducted in the presence of about 25 % v/v steam.”  Two instances of calcining are recited in claim 31 from which 33 depends.  It is not clear whether the steam limitation applies to one of them or both.  Therefore, the metes and bounds of the claimed invention cannot be determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 40-41 and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madon et al (US 2003/0089640 A1).
Madon et al discloses a “fluid catalytic cracking catalyst made from microspheres that initially contain kaolin, a dispersible boehmite alumina and a sodium silicate or silica sol binder. The kaolin portion contains hydrous kaolin and optionally kaolin which has been calcined through its characteristic exotherm. Calcination of the hydrous clay to metakaolin and formation of in-situ zeolite by treatment with sodium silicate yields a catalyst containing Y-faujasite and transforms the dispersible boehmite into a transitional alumina which contains a gamma alumina phase” [abstract].  More particularly, “[c]atalysts of the invention are made by spray drying a feed mixture of hydrated kaolin, boehmite alumina and silica sol or sodium silicate binder. The spray dried microspheres are washed and then calcined to form precursor porous microspheres in which any of the hydrous kaolin is converted to metakaolin. It is preferred that calcination be conducted at temperatures below that which would cause any kaolin present to undergo the characteristic kaolin exothermic reaction to spinel or mullite. Optionally, the feed mixture to the spray drier may include spinel or mullite, most of which along with the boehmite will form the non-zeolite matrix of the catalyst. The addition of spinel or mullite to the microsphere results in an FCC catalyst that contains multiple matrix components; i.e., the alumina and the spinel or mullite. The spinel is useful for improving the upgrading of the heaviest fraction, in a feed, referred to as bottoms…The precursor microspheres are reacted with zeolite seeds and an alkaline sodium silicate solution, substantially as described in U.S. Pat. No. 5,395,809, the teachings of which are incorporated herein by cross-reference. The microspheres are crystallized to a desired zeolite content (typically ca. 50-65%), filtered, washed, ammonium exchanged, exchanged with rare-earth cations if required, calcined, exchanged a second time with ammonium ions, and calcined a second time if required… Especially preferred compositions of the solids in the slurries that are spray dried to form porous microspheres, and later calcined to prepare precursor microspheres, are expressed hereinafter below in table form as the weight percent of hydrated kaolin, boehmite and kaolin calcined through the exotherm (spinel or mullite) on a binder-free basis” [paragraphs 0024-0026].  Also note paragraph 0037: “[a]fter ion exchange, the microspheres are dried to obtain the microspheres of the present invention.”
With respect to claim 41, see claim 18 (-alumina).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8, 11, 13, 16, 23, 40-42, 44, 47, 50, and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stockwell (US 2006/0040823 A1).
Stockwell discloses a catalyst for fluid catalytic cracking, which catalyst may “include siliceous inorganic oxides, such as silica, alumina, or silica-containing cracking catalysts…The catalyst may also be a conventional zeolite-containing cracking catalyst including a crystalline aluminosilicate zeolite associated with a porous refractory matrix which may be silica-alumina, clay, or the like. The matrix generally constitutes 50-95 weight percent of the cracking catalyst, with the remaining 5-50 weight percent being a zeolite component dispersed on or embedded in the matrix. The zeolite may be rare earth-exchanged, e.g., 0.1 to 10 wt % RE, or hydrogen-exchanged. Conventional zeolite-containing cracking catalysts often include an X-type zeolite or a Y-type zeolite. Low (less than 1%) sodium content Y-type zeolites are particularly useful” [paragraph 0031].  Stockwell further discloses “up to 15 wt. %, more typically up to 10 wt. % loading of CaPMOx on alumina is useful, although a higher or lower loading may work as well after accounting for dilution. A particularly useful alumina support is Puralox from Sasol North America. This microspheroidal support has a fresh surface area of 95 m2/gm” [paragraph 0046], wherein it is well known in the art that Puralox alumina comprises -alumina, an amorphous material [see, e.g., paragraph 0051: “[t]he support material was common to all of the examples and was a microspheroidal transition alumina support (Puralox)”].  In particular, Stockwell discloses “[b]lends containing 20% of the experimental additives and 80% of a standard zeolitic FCC catalyst were made” [paragraph 0058].
With respect to claims 5 and 8, Stockwell discloses “[e]xample 9 is an example of MgN on rare earth stabilized-Puralox alumina, which had additional doping with phosphorus. The support of Example 9 was prepared by impregnating the Puralox alumina…with La-rich mixed rare earth nitrate solution which had been diluted to the incipient wetness pore volume of the support, in order to give a 10 Wt % loading of mixed rare earth oxides…The stabilized support was then loaded in three impregnations with MgVP, as indicated in Table 4” [paragraph 0056; see also Example 9 support material in Table 4]. 
With respect to claim 23, Stockwell discloses “[t]he zeolite may be rare earth-exchanged, e.g., 0.1 to 10 wt % RE” [paragraph 0031].
With respect to claim 40, recall “[a] particularly useful alumina support is Puralox…This microspheroidal support…” and “a zeolite component dispersed on or embedded in the matrix [or support].”  Therefore, it is obvious that the catalyst for fluid catalytic cracking of Stockwell is microspherical.
With respect to claim 41, Stockwell discloses “[o]ther alumina supports may be used. The loading may potentially need to be adjusted to keep the surface density of the active CaPM similar. Particle sizes of the alumina support can range from about 20 to 120 microns with an average particle size of about 65 to 85 -alumina and transitional aluminas are useful as supports for the additive of this invention” [paragraph 0046].  Applicant is reminded that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art” [In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072].  Therefore, it would have been obvious that the support or matrix comprises one or more transitional aluminas in addition to -alumina such as one of the recited transition aluminas.
With respect to claim 44, see paragraph 0047: “phosphate is stored on the surface or in the bulk of the alumina support during sulfating under net oxidizing conditions, and that this phosphate can rapidly volatilize out of the alumina and readily diffuse through the gas phase to the alkaline earth metal sulfate/oxide under net reducing conditions, in order to facilitate reduction and stabilize the species in a non-spinel form. (Prestabilization of alumina by rare earth may serve a similar role).”  Further, note paragraph 0056: “Example 9 is an example of MgN on rare earth stabilized-Puralox alumina, which had additional doping with phosphorus. The support of Example 9 was prepared by impregnating the Puralox alumina used in the other examples with La-rich mixed rare earth nitrate solution which had been diluted to the incipient wetness pore volume of the support, in order to give a 10 Wt % loading of mixed rare earth oxides.”
Claims 26-27, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stockwell (US 2006/0040823 A1) in view of Stockwell et al (US 6,656,347 B2).
Reference is made to the preceding discussion of the teachings of Stockwell.  Stockwell does not appear to explicitly disclose “in situ crystallizing a zeolite on the pre-formed microspheres to provide the zeolitic microsphere material.”  Recall, though, that Stockwell discloses “a zeolite component dispersed on or embedded in the matrix [or support].”
However, Stockwell et al, which is concerned with structurally enhanced cracking catalysts, discloses “Y-faujasite is allowed to crystallize by mixing the calcined kaolin microspheres [an alumina support source – Examiner’s insertion] with the appropriate amounts of other constituents (including at least sodium silicate and water), as discussed in detail below, and then heating the resulting slurry to a temperature and for a time (e.g., to 200o-215o F. for 10-24 hours) sufficient to crystallize Y-faujasite in the microspheres” [column 36-42].  Note that Stockwell et al discloses “any alumina source which has the proper combinations of porosity and reactivity during zeolite synthesis and can generate the desired catalyst macroporosity and morphology can be used” [column 6, lines 26-29].  Therefore, Puralox would have been an obvious alumina source.  Stockwell et al specifically discloses “zeolite initiator may be mixed with the kaolin microspheres after they are formed and before the commencement of the crystallization process, a technique which is referred to herein as ‘external seeding’” [column 11, lines 55-58] and“[t]he sodium silicate and sodium hydroxide reactants may be added to the crystallization reactor from a variety of sources…After the crystallization process is terminated, the microspheres containing Y-faujasite are separated from at least a substantial portion of their mother liquor, e.g., by filtration. It may be desirable to wash to microspheres by contacting them with water either during or after the filtration step. The purpose of the washing step is to remove mother liquor that would otherwise be left entrained within the microspheres” [column 13, lines 21-34].  Note that the filtration above corresponds to the separating step of instant claim 38.
At the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify the preparation of Stockwell with the in situ crystallization of zeolite Y of Stockwell et al because the crystallization catalysts prepared by said in situ crystallization have a “large pore surface area [that is]…vastly improved over previous catalysts,…[and] the zeolite crystals are readily accessible to the hydrocarbon feed….it appears that previous catalysts in which the zeolite is incorporated into a matrix by physical mixing and glued with binder have sufficient macroporosity, however the binder coats the active zeolite catalyst thereby blocking accessibility thereto. The present microsphere catalysts have a morphology which allows fast diffusion into the catalyst due to the macroporosity and enhanced dispersion of the matrix, and further provides the highest accessibility to the zeolite inasmuch as the zeolite is freely coated onto the walls of the pores” [column 6, lines 33-47].  Consequently, said catalyst attrition-resistant [column 2, lines 34-35], “maximizes bottoms cracking and minimizes slurry gravity” maximizes gasoline yields” [column 2, lines 50-52].  Note that maximizing gasoline yield is an emphasis of Stockwell [see, e.g., paragraph 0003].  Therefore, the invention as a whole would have been prima facie obvious.
With respect to the heating step of instant claim 27 and the exchanging step of instant claim 30, Stockwell et al discloses “[t]he general procedure for manufacturing the FCC microspheres of this invention is well-known in the art and can be followed from the procedure disclosed in U.S. Pat. No. 4,493,902” [column 11, lines 10-13], wherein Brown et al (US 4,493,902) discloses that “[z]eolite is allowed to crystallize in the spray dried microspheres by mixing the microspheres with at least water, one or more sources of sodium silicate and, if the microspheres were not internally seeded, amorphous zeolite initiator, and heating the resulting mixture to a temperature and for a time sufficient to crystallize at least about 40% by weight Y-faujasite in the microspheres” [column 14, lines 9-16].  Since the zeolite precursors of Stockwell and Stockwell et al are the same as the instant application (sodium silicate, sodium hydroxide, and water) it is expected, absent evidence to the contrary, that the at least about 40% by weight Y-faujasite is the recited NaY-zeolite.  Further note that Stockwell et al discloses “[t]he microspheres that are filtered contain Y-faujasite zeolite in the sodium form. Typically, the microspheres contain more than about 8% by weight Na2O. To prepare the microspheres of the present invention, a substantial portion of the sodium ions in the microspheres are replaced by ammonium or rare earth ions or both” [column 13, lines 39-44].
With respect to claim 31, Stockwell et al discloses “[i]on exchange may be conducted by a number of different ion exchange methods. Preferably, the microspheres are first exchanged one or more times with an ammonium nitrate solution at a pH of about 3-4. The ion exchange(s) with ammonium ions are preferably followed by one or more ion exchanges with rare earth ions at a pH of about 3-4. The rare earth may be provided as a single rare earth material or as a mixture of rare earth materials. Preferably, the rare earth is provided in the form of nitrates or chlorides. The preferred microspheres of the invention are ion exchanged to contain between 0% and 12% by weight REO, most preferably 0.5% to 8% by weight REO and less than about 0.5%, more preferably less than about 0.4%, and most preferably about 0.2% by weight Na2O. As is well known, an intermediate calcination will be required to reach these soda levels” [column 13, lines 45-59].
Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madon et al (US 2003/0089640 A1).
See claim 1(a) for the amount of zeolite Y.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khosravi-Mardkhe et al (US 2014/0256543 A1), which discloses “U.S. Pat. No. 6,977,273 discloses impregnating Sasol Puralox gamma-alumina with TEOS” [paragraph 0004], in which Roy-Auberger et al (US 6,977,273) discloses Puralox SCCA 5-170; Lok et al (US 2008/0139381 A1), which discloses “[t]he support used was Puralox HP14/150 gamma alumina” [paragraph 0094]; Hebgen et al (US 6,680,416 B1), which discloses “[a] dry mixture of 6 kg of gamma-alumina (Puralox SCF a230, Condea)…” [see Examples]; and Van Berge et al (US 2001/0051589 A1), which discloses “… 20.0 kg of a gamma alumina support (Puralox SCCa 5/150…” [paragraph 0057].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772    
March 15, 2021